53:
I..




               OFFICE   OF THE   AlTORNEY    GENERAL   OF TEXAS

                                    AUSTIN




      52norableE. A.
      coulaty
            Attorney
      ‘Loun(l
           County
      srekham,TQxaS
      Dam B&r:




      county tama f9ti a per cent of the teues, perUby and inter-
      est aotuallr-&lleotsd. &wag Other ChUga, ArtIdle 733&k,
      Vsrnm*e Annotated St&tutes, aontaine a proolsicn Umltlng
      the ooenieelonwhlbb my be paid to au& &I attorney to 16%.
      ktlole 733l, Reoleed CLvll Statutrr, resdr ia part aa Zol-
      louet
                *For calculatingand preperbg redarnptlo!%
           ocrtiiioatseand rsoaipts, reportlag and credit-
           ing redamptlons,poeting Comptroller'6redemption
r

                                                                     534
        ;:onorable
                 2. H. Grlffln, ?ngs 2


             numbers on the delinquenttax record or annual
             delinquent
               .         list, mailing
                                  -.   csrtlflostes0r redemp-
             flon to tucps~ers after spProva1 by ths Comp-
             troller, and Sor issuing rsoslpts or oertlfi~ate,s
             of redemption for property shown on ths annual
             delinquent list, the tax collsotor shall be sn-
             titled to a is8 of one dollar ($1.00) for oaoh
             COrreOt A8AclSRment of land CO be cold, said f88
             to be tared as oosts against the dsllnquent. Cor-
             mot asssesnsnt as herein used mssna ths Inven-
             tory of all prowrtlee owned br an individual
             for any one year. Provldsd, that ia no oass
             shall the Stats or county be llebls for said fee.
             . . .*
                  It  eeems olear to us from a reading  OS Art1018
        7331 that the fss of &CC required to be paid to the tax
        colleotor Sor eaoh oorreat aseasement  of land to be sold
        1s intended to provide oompsnsatlonfor osrtaln esrvlose
        rendered by that offiosr. It is la no sense a penalty
        asseseedAgAinSt   the taxpayer Sdr fa~lurs to’msks time17
        payment or hls taxes. It Is our opinion that the penalty
        mentioned In Artlols 7338, upon whioh a oOmmission can bs
        paid, 1s suoh a penalty as Artlole 7336, Revised Ci~ll
        Gtetutea,providea. Our answer to your question 16 a
        negativeons.
                                         Yours very   truly
                                     ATTORNEY OENERAL OF TEXAS
                                         /)   .



    I                                By ---       R
                                        ,i        Ins..---_-
                                                       A8611
        mL:LR